Exhibit 10.1

 

Execution Copy

 

THIRD AMENDMENT

TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is made and entered
into as of this 11th day of March, 2005, with an effective date as set forth in
Section 5 hereof, by and among GLOBAL IMAGING SYSTEMS, INC., a corporation
organized under the laws of Delaware (the “Company”), the Subsidiaries of the
Company listed on the signature pages hereto (together with the Company, the
“Borrowers”), the Lenders party to the Credit Agreement referred to below (the
“Lenders”) pursuant to the authorization (in the form attached hereto as Annex
A, the “Authorization”). WACHOVIA BANK, NATIONAL ASSOCIATION (formerly known as
First Union National Bank), as Administrative Agent for the Lenders (the
“Administrative Agent”). GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication
Agent for the Lenders (the “Syndication Agent”) and SUNTRUST BANK, as
Documentation Agent for the Lenders (the “Documentation Agent”).

 

Statement of Purpose

 

The Lenders agreed to extend certain credit facilities to the Borrowers pursuant
to the Second Amended and Restated Credit Agreement dated as of June 25, 2003 by
and among the Borrowers, the Lenders, the Administrative Agent, the Syndication
Agent and the Documentation Agent (as amended by the First Amendment to Credit
Agreement dated as of December 10, 2003, as amended by the Second Amendment to
Credit Agreement dated as of May 10, 2004, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

The parties now desire to amend or modify certain provisions of the Credit
Agreement in certain respects on the terms and conditions set forth below.

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:

 

1. Capitalized Terms. All capitalized undefined terms used in this Amendment
shall have the meanings assigned thereto in the Credit Agreement.

 

2. Amendments to the Credit Agreement. The Credit Agreement is hereby modified
as follows:

 

(a) Amendments to Existing Definitions. The definition of the following defined
terms which are set forth in Section 1.1 of the Credit Agreement are hereby
amended in their entirety as follows:

 

“Additional Term Loan Effective Date” means (i) with respect to the Second
Additional Term Loans, the Third Amendment Effective Date and (ii) with respect
to any other Additional Term Loans, the date, which shall be a Business Day, on
or before the Term Loan Maturity Date, but no earlier than thirty (30) days
after any Increase Notification Date (unless otherwise agreed to by the
Administrative Agent), on which



--------------------------------------------------------------------------------

each of the Increase Lenders make any Additional Term Loans to the Borrowers
pursuant to Section 4.6.

 

(b) Amendment to Add New Definitions. Section 1.1 of the Credit Agreement is
hereby amended by adding the following definitions thereto in the appropriate
alphabetical order:

 

“Second Additional Term Loans” means the Additional Term Loans which were made
to the Borrowers by the applicable Lenders on the Third Amendment Effective
Date.

 

“Third Amendment” means the Third Amendment to Credit Agreement dated as of
March 11, 2005 by and among the Borrowers, the Lenders, the Administrative
Agent, the Syndication Agent and the Documentation Agent.

 

“Third Amendment Effective Date” means March 11, 2005.

 

(c) Amendment to Section 4.6. Section 4.6 of the Credit Agreement is hereby
amended by deleting subsection (a) in its entirety and inserting the following
in lieu thereof:

 

(a) Subject to the conditions set forth below, the Borrowers shall have the
option, exercisable on no more than two (2) occasions from and after the Third
Amendment Effective Date until May 10, 2006 to incur additional indebtedness
under this Agreement in the form of an increase of the Term Loan Commitment to
the amount of up to Two Hundred Fifty-Seven Million Nine Hundred Five Thousand
Two Hundred Fifty Dollars ($257,905,250). The Company, on behalf of the
Borrowers, by providing an Increase Notification, may request that additional
Term Loans be made on the applicable Additional Term Loan Effective Date
pursuant to such increase in the Term Loan Commitment (each such additional Term
Loan, an “Additional Term Loan,” and collectively, the “Additional Term Loans”).
The Borrowers, the Administrative Agent and the Lenders hereby agree and
acknowledge that the Borrowers exercised the option set forth in this subsection
(a) on the Third Amendment Effective Date in connection with the incurrence of
the Second Additional Term Loans in the amount of Two Hundred Seven Million Nine
Hundred Five Thousand Two Hundred Fifty Dollars ($207,905,250).

 

(d) Amendment to Section 5.1(c)(ii). Subsection (c)(ii) of Section 5.1 of the
Credit Agreement is hereby deleted in its entirety and the following is
substituted in lieu thereof:

 

(ii) The Applicable Margin with respect to the Second Additional Term Loans
shall be equal to the amounts set forth on Schedule 1 to the Third Amendment.

 

(e) Amendment to Section 5.12. Section 5.12 of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:

 

SECTION 5.12 Use of Proceeds.

 

(a) Except as otherwise permitted pursuant to Section 11.7(d) hereof, the
Borrowers shall use the proceeds of the Extensions of Credit (i) to refinance
the obligations under the Existing Credit Agreement as set forth herein, and
(ii) for working capital and general corporate requirements of the Borrowers and
their Subsidiaries,

 

2



--------------------------------------------------------------------------------

including Permitted Acquisitions and the payment of certain fees and expenses
incurred in connection with the transactions contemplated hereby.

 

(b) Notwithstanding the foregoing, the proceeds of the First Additional Term
Loans shall be used (i) to refinance the Initial Term Loans on the Second
Amendment Effective Date and (ii) to finance the acquisition of all of the
capital stock of Imagine Technology Group, Inc. and its Subsidiaries on the
Second Amendment Effective Date.

 

(c) Notwithstanding the foregoing, the proceeds of the Second Additional Term
Loans shall be used to refinance the First Additional Term Loans on the Third
Amendment Effective Date.”

 

(f) Section 11.7(d) of the Credit Agreement is hereby amended by deleting the
dollar amount “$20,000,000” from the last line of such Section and by
substituting the following text in lieu thereof: $40,000,000 during the term of
this Agreement.

 

3. Additional Term Loan Agreement. The Applicable Margin and the terms for
repayment of the Second Additional Term Loans are set forth on the Schedule 1
attached hereto and in Articles IV and V of the Credit Agreement; provided that
the terms set forth on Schedule 1 attached hereto shall control to the extent
such terms conflict with the terms of Articles IV and V of the Credit Agreement.
For the purpose of Section 4.6 of the Credit Agreement, this Amendment shall
constitute the Additional Term Loan Agreement with respect to the Second
Additional Term Loans.

 

4. Conversion of the First Additional Term Loans into the Second Additional Term
Loans.

 

(a) The parties hereby agree that upon the Third Amendment Effective Date, the
First Additional Term Loans of each Term Loan Lender that will hold Second
Additional Term Loans on the Third Amendment Effective Date (each such Lender, a
“Converting Lender”) shall, in the sole discretion of the Administrative Agent,
be converted into Second Additional Term Loans, in each case in the amounts and
the percentages, as applicable, set forth in the Register for such Converting
Lender. In the event that, immediately after giving effect to the payments,
conversions and reallocations on the Third Amendment Effective Date as
contemplated by this Section 4(a), the outstanding principal amount of a
Converting Lender’s Second Additional Term Loans will exceed the outstanding
principal amount of such Converting Lender’s First Additional Term Loans
immediately prior to giving effect to such payments, conversions and
reallocations, then such Converting Lender shall make an advance in an amount
equal to such excess. Furthermore, the Administrative Agent shall make such
reallocations of outstanding Term Loans of each Converting Lender as are
necessary in order that the Second Additional Term Loans of such Converting
Lender reflect such Converting Lender’s Term Loan Commitment, in each case as
set forth on the Register immediately after giving effect to the payments,
conversions and reallocations contemplated in this Section 4(a).

 

(b) As of the Third Amendment Effective Date, after giving effect to the
payments, conversions and reallocations described in Section 4(a), the aggregate
outstanding amount of the Second Additional Term Loans shall be $207,905,250.
The outstanding First Additional Term Loans of all Term Loan Lenders other than
the Converting Lenders (the “Departing Lenders”)

 

3



--------------------------------------------------------------------------------

shall be repaid in full from the proceeds of the Second Additional Term Loans
and terminated and each such Departing Lender shall cease to be a Lender with
respect to Term Loans under the Credit Agreement. In addition, on the Third
Amendment Effective Date, the First Additional Term Loans shall be entirely
re-evidenced and replaced with the Second Additional Term Loans. The Borrowers
hereby agree that after the Third Amendment Effective Date, neither the
Administrative Agent, the Syndication Agent, the Documentation Agent nor any
Lender shall have any further obligations with respect to the First Additional
Term Loans.

 

(c) All Term Notes issued by the Borrowers to any Term Loan Lender in connection
with the First Additional Term Loans shall be promptly returned to the
Administrative Agent who shall cancel such Term Notes and forward them to the
Borrowers. Upon the request of any Term Loan Lender in connection with the
Second Additional Term Loans, the Borrowers shall execute and deliver to such
Term Loan Lender new Term Notes.

 

(d) To the extent any conversion, reallocation or prepayment provided in this
Section 4 is deemed to conflict with any of the provisions of Articles IV or V
of the Credit Agreement (including, without limitation, Section 4.6(d) of the
Credit Agreement), any such conflicting provisions are hereby waived for
purposes of this Amendment.

 

(e) The events and transactions described and contemplated in this Section 4 are
not intended to, and shall not, constitute a novation of the Credit Agreement or
any of the indebtedness incurred in connection therewith, including, without
limitation, any Obligations.

 

5. Effectiveness. This Amendment shall become effective on the date that each of
the following conditions has been satisfied:

 

(a) Amendment Documents. The Administrative Agent shall have received the
following documents:

 

(i) (A) a duly executed counterpart of this Amendment from the Administrative
Agent and the Borrowers, (B) Authorizations from each Increase Lender and (C)
Authorizations from the Required Lenders; and

 

(ii) to the extent requested by any Lender, a Term Note with respect to such
Lender executed by the Borrowers.

 

(b) First Additional Term Loan Documents. The Administrative Agent shall have
received the following documents, each in form and substance satisfactory to the
Administrative Agent:

 

(i) an Increase Notification executed by the Company, on behalf of the
Borrowers, providing for Second Additional Term Loans totaling $207,905,250; and

 

(ii) an Officer’s Compliance Certificate executed by the Company, on behalf of
the Borrowers, attaching updated financial projections and demonstrating that
after giving effect to the Second Additional Term Loans made on the effective

 

4



--------------------------------------------------------------------------------

date of this Amendment the Borrowers are in pro forma compliance with the
financial covenants set forth in Article X.

 

(c) Affidavit of Execution. The Administrative Agent shall have received an
affidavit from the Borrowers confirming that the Amendment and the Term Notes
have been executed and delivered outside of the State of Florida.

 

(d) Notice of Borrowing. The Administrative Agent shall have received a
completed Notice of Borrowing executed by the Company, on behalf of the
Borrowers, in accordance with Section 6.3 of the Credit Agreement with respect
to the Second Additional Term Loans in the principal amount of $207,905,250
(together with any applicable indemnity agreement relating to LIBOR Rate Loans).

 

(e) Certificates of Secretary. The Administrative Agent shall have received a
certificate of the secretary or assistant secretary of each Borrower dated as of
the Third Amendment Effective Date:

 

(i) certifying as to the incumbency and genuineness of the signature of each
officer of such Borrower executing Loan Documents to which it is a party (or
containing a representation that each authorized signatory provided in the most
recent certificate of secretary which was delivered to the Administrative Agent
in connection with the Credit Agreement remains unchanged as of the Third
Amendment Effective Date);

 

(ii) certifying that the articles or certificate of incorporation or formation
of each Borrower and all amendments thereto and the bylaws or other governing
document of each Borrower and all amendments thereto which were most recently
delivered to the Administrative Agent in connection with the Credit Agreement
have not been repealed, revoked, rescinded or further amended in any respect and
that each remains in full force and effect as of the Third Amendment Effective
Date; and

 

(iii) certifying that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of such Borrower authorizing
the borrowings contemplated hereunder and the execution, delivery and
performance of this Amendment, the Increase Notification and the Term Notes.

 

(f) Opinion of Counsel. The Administrative Agent shall have received a legal
opinion of counsel to the Borrowers, addressed to the Administrative Agent and
the Lenders and dated as of the Third Amendment Effective Date, which shall be
in form and substance acceptable to the Administrative Agent, as to the due
authorization, execution, delivery and enforceability of this Amendment, the
Increase Notification and the Term Notes and such other matters as reasonably
requested by the Administrative Agent.

 

(g) Repayment to Departing Lenders. The Borrowers shall have repaid in full the
outstanding First Additional Term Loans (together with all applicable accrued
and unpaid fees and interest) of each Departing Lender.

 

5



--------------------------------------------------------------------------------

(h) Fees and Expenses. The Administrative Agent shall have been reimbursed for
all reasonable fees and out of pocket charges and other expenses incurred in
connection with this Amendment, including, without limitation, the fees and
expenses referred to in Section 9 of this Amendment, the Credit Agreement and
the transactions contemplated thereby.

 

(i) Other Documents. The Administrative Agent shall have received any other
documents or instruments reasonably requested by the Administrative Agent in
connection with the execution of this Amendment.

 

6. Reaffirmation of Security Documents. Each Borrower hereby confirms that each
of the Security Documents to which it is a party shall continue to be in full
force and effect and is hereby ratified and reaffirmed in all respects as if
fully restated as of the date hereof by this Amendment. In furtherance of the
reaffirmations set forth in this Section 6, each Borrower hereby grants and
assigns a security interest in all Collateral identified in any Security
Document as collateral security for the Obligations.

 

7. Effect of Amendment. Except as expressly amended hereby, the Credit Agreement
and the other Loan Documents shall be and remain in full force and effect. The
amendments granted herein are specific and limited and shall not constitute a
modification, acceptance or waiver of any other provision of or default under
the Credit Agreement, the other Loan Documents or any other document or
instrument entered into in connection therewith or a future modification,
acceptance or waiver of the provisions set forth therein.

 

8. Representations and Warranties/No Default.

 

(a) By its execution hereof, each Borrower hereby certifies that each of the
representations and warranties set forth in the Credit Agreement and the other
Loan Documents is true and correct as of the date hereof as if fully set forth
herein (except for any representation and warranty made as of an earlier date,
which representation and warranty shall remain true and correct as of such
earlier date) and that no Default or Event of Default has occurred and is
continuing as of the date hereof.

 

(b) By its execution hereof, each Borrower hereby represents and warrants that
each Borrower and each Subsidiary thereof has the right, power and authority and
has taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Amendment and each other document executed in
connection herewith to which it is a party in accordance with their respective
terms.

 

(c) By its execution hereof, each Borrower hereby represents and warrants that
this Amendment and each other document executed in connection herewith has been
duly executed and delivered by the duly authorized officers of each Borrower and
each Subsidiary thereof party thereto, and each such document constitutes the
legal, valid and binding obligation of each Borrower or each Subsidiary thereof
party thereto, enforceable in accordance with its terms except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

 

6



--------------------------------------------------------------------------------

9. Fees and Expenses. The Borrowers shall pay all reasonable out-of-pocket fees
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and disbursements of counsel for the Administrative Agent.

 

10. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of North Carolina, without reference to
the conflicts or choice of law provisions thereof.

 

11. Counterparts. This Amendment may be executed in separate counterparts, each
of which when executed and delivered is an original but all of which taken
together constitute one and the same instrument.

 

12. Fax Transmission. A facsimile, telecopy or other reproduction of this
Amendment may be executed by one or more parties hereto, and an executed copy of
this Amendment may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Amendment as well as any facsimile, telecopy or other reproduction
hereof.

 

[Signature Pages To Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

BORROWERS: GLOBAL IMAGING SYSTEMS, INC. By:   /s/ Raymond Schilling Name:  
Raymond Schilling Title:  

Executive Vice President and Chief

Financial Officer

GLOBAL OPERATIONS TEXAS, L.P. By:   Global Imaging Systems, Inc. Its:   General
Partner     By:   /s/ Raymond Schilling     Name:   Raymond Schilling     Title:
  Executive Vice President and Chief Financial Officer

 

[Signatures Continued on the Following Page]

 

[Third Amendment – Global Imaging Systems, Inc.]



--------------------------------------------------------------------------------

BORROWERS:

GLOBAL IMAGING OPERATIONS, LLC

GLOBAL IMAGING FINANCE COMPANY, LLC

AMERICAN PHOTOCOPY EQUIPMENT COMPANY OF PITTSBURGH, LLC

BERNEY OFFICE SOLUTIONS, LLC

BUSINESS EQUIPMENT UNLIMITED

CAMERON OFFICE PRODUCTS, LLC

CONNECTICUT BUSINESS SYSTEMS, LLC

CONWAY OFFICE PRODUCTS, LLC

COPY SERVICE AND SUPPLY, INC.

DUPLICATING SPECIALTIES, INC.

EASTERN COPY PRODUCTS, LLC

ELECTRONIC SYSTEMS, INC.

ELECTRONIC SYSTEMS OF RICHMOND, INC.

QUALITY BUSINESS SYSTEMS, INC.

SOUTHERN BUSINESS COMMUNICATIONS, INC.

CARR BUSINESS SYSTEMS, INC.

CAPITOL OFFICE SOLUTIONS, LLC

DISTINCTIVE BUSINESS PRODUCTS, INC.

LEWAN & ASSOCIATES, INC.

PROVIEW, INC.

CENTRE BUSINESS PRODUCTS, INC.

DANIEL COMMUNICATIONS, INC.

STEWART BUSINESS SYSTEMS, LLC

PACIFIC OFFICE SOLUTIONS, INC.

AVPRESENTATIONS, INC.

N&L ENTERPRISES, LLC

NORTHEAST COPIER SYSTEMS, LLC

ARIZONA OFFICE TECHNOLOGIES, INC.

COMMERCIAL EQUIPMENT COMPANY

MODERN BUSINESS MACHINES, LLC

LOUIS E. MARINO, SR., INCORPORATED

ADVANCED DOCUMENT SOLUTIONS, LLC

IMAGE MANUFACTURING, INC.,

as Borrowers

By:   /s/ Raymond Schilling Name:   Raymond Schilling Title:   See Attached
Annex B

 

[Signatures Continued on the Following Page]

 

[Third Amendment – Global Imaging Systems, Inc.]



--------------------------------------------------------------------------------

IMAGINE TECHNOLOGY GROUP, INC.

MWB COPY PRODUCTS, INC.

E.P.T. SYSTEMS, INC.

LUCAS BUSINESS SYSTEMS, INC.

THE COPIER BROTHERS, INC.

PINNELL, INC.

DIGITEC BUSINESS SYSTEMS, INC.

DENITECH CORPORATION

DENITECH HOLDINGS LLC

DENITECH PARTNERS LLC

DENITECH FT. WORTH, INC.

DENITECH FT. WORTH HOLDINGS LLC

DENITECH FT. WORTH PARTNERS LLC

TEJAS BUSINESS SYSTEMS, INC.

TEJAS SYSTEMS HOLDINGS LLC

TEJAS PARTNERS LLC,

as Borrowers

By:   /s/ Raymond Schilling Name:   Raymond Schilling Title:   See Attached
Annex B

 

[Signatures Continued on the Following Page]

 

[Third Amendment – Global Imaging Systems, Inc.]



--------------------------------------------------------------------------------

DALLAS DENITECH LIMITED, as Borrower By:   Denitech Partners LLC Its:   General
Partner     By:   /s/ Raymond Schilling     Name:   Raymond Schilling     Title:
  See Attached Annex B DFW DENITECH LIMITED, as Borrower By:   Denitech FT.
Worth Partners LLC Its:   General Partner     By:   /s/ Raymond Schilling    
Name:   Raymond Schilling     Title:   See Attached Annex B TBS DENITECH
LIMITED, as Borrower By:   Tejas Partners LLC Its:   General Partner     By:  
/s/ Raymond Schilling     Name:   Raymond Schilling     Title:   See Attached
Annex B

 

[Signatures Continued on the Following Page]

 

[Third Amendment – Global Imaging Systems, Inc.]



--------------------------------------------------------------------------------

AGENTS AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent, as Lender and at the request of the other Agents and
Lenders party to the Credit Agreement pursuant to the Authorization

By:   /s/ Mike Romanzo Name:   Mike Romanzo Title:   Vice President

 

[Third Amendment – Global Imaging Systems, Inc.]



--------------------------------------------------------------------------------

Schedule 1

to

Third Amendment to Credit Agreement

 

Terms of the

Second Additional Term Loans

 

All capitalized undefined terms used on this Schedule 1 shall have the meanings
assigned thereto in the Credit Agreement dated as of June 25, 2003 (as amended
by the First Amendment to Credit Agreement dated as of December 10, 2003, as
amended by the Second Amendment to Credit Agreement dated as of May 10, 2004, as
amended by the Third Amendment to Credit Agreement dated as of March    , 2005,
and as further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) by and among the Borrowers, the Lenders, the
Administrative Agent, the Syndication Agent and the Documentation Agent.

 

Second Additional Term Loan:    Subject to the terms and conditions set forth in
the Credit Agreement, each Increase Lender severally agrees to make a Second
Additional Term Loan to the Borrowers on a joint and several basis on the Second
Additional Term Loan Effective Date (which date shall be the same as the Third
Amendment Effective Date). The Second Additional Term Loans shall be funded on
the Second Additional Term Loan Effective Date by each Increase Lender in a
principal amount equal to such Increase Lender’s Term Loan Percentage of the
aggregate principal amount of the Second Additional Term Loans, which aggregate
principal amount shall equal the total Term Loan Commitment as of the Second
Additional Term Loan Effective Date. Second Additional Term Loan Effective Date:
   March     , 2005 (the “Second Additional Term Loan Effective Date”). Second
Additional Term Loan Maturity Date:    The first to occur of (a) May 10, 2010
(provided, however, that the Administrative Agent and the Required Lenders shall
have the right to accelerate the First Additional Term Loan Maturity Date to
August 15, 2008 if the Convertible Subordinated Notes have not been either (i)
converted into equity in accordance with the terms thereof or (ii) refinanced
upon terms and conditions satisfactory to the Administrative Agent and the
Required Lenders, in each case by June 25, 2008) and (b) the date of termination
by the Administrative Agent on behalf of the Lenders pursuant to Section 12.2(a)
of the Credit Agreement.



--------------------------------------------------------------------------------

Purpose:    The proceeds of the Second Additional Term Loans shall be used to
refinance the First Additional Term Loans on the Second Additional Term Loan
Effective Date. Scheduled Repayments:    In accordance with Section 4.3(b) of
the Credit Agreement, the Borrowers shall repay the aggregate outstanding
principal amount of the Second Additional Term Loans in consecutive quarterly
installments on the last Business Day of each of March, June, September and
December commencing March 31, 2005 as set forth below, except as the amounts of
individual installments may be adjusted pursuant to Section 4.4 of the Credit
Agreement:

 

YEAR

--------------------------------------------------------------------------------

  

PAYMENT DATE

--------------------------------------------------------------------------------

  

PRINCIPAL
INSTALLMENT

($)

--------------------------------------------------------------------------------

  

TERM LOAN
COMMITMENT

($)

--------------------------------------------------------------------------------

1   

March 31, 2005

June 30, 2005

   522,375
522,375    207,382,875
206,860,500 2   

September 30, 2005

December 31, 2005

March 31, 2006

June 30, 2006

September 30, 2006

December 31, 2006

   522,375
522,375
522,375
522,375
522,375
522,375    206,338,125
205,815,750
205,293,375
204,771,000
204,248,625
203,726,250 3   

March 31, 2007

June 30, 2007

September 30, 2007

December 31, 2007

   522,375
522,375
522,375
522,375    203,203,875
202,681,500
202,159,125
201,636,750 4   

March 31, 2008

June 30, 2008

September 30, 2008

   522,375
522,375
522,375    201,114,375
200,592,000
200,069,625 5   

December 31, 2008

March 31, 2009

June 30, 2009

September 30, 2009

December 31, 2009

   522,375
522,375
522,375
49,625,625
49,625,625    199,547,250
199,024,875
198,502,500
148,876,875
99,251,250 6   

March 31, 2010

May 10, 2010

   49,625,625
49,625,625    49,625,625
0

 

Prepayment Premium:    None Applicable Margin:    The Applicable Margin for the
Second Additional Term Loans shall be 1.50% with respect to LIBOR Rate Loans and
0.25% with respect to Base Rate Loans.



--------------------------------------------------------------------------------

ANNEX A

 

FORM OF LENDER AUTHORIZATION

 

AUTHORIZATION

 

March     , 2005

 

Wachovia Bank, National Association,

    as Administrative Agent

Mail Code: NC-0680

201 South College Street

Charlotte, NC 28288-0680

Attn: Syndication Agency Services

 

Re: Third Amendment dated as of March     , 2005 (the “Third Amendment”) to the
Second Amended and Restated Credit Agreement dated as of June 25, 2003 (as
amended, restated, supplemented or otherwise modified from time to time) by and
among Global Imaging Systems, Inc. (the “Company”), the Subsidiaries of the
Company party thereto (together with the Company, the “Borrowers”), the banks
and financial institutions party thereto, as lenders (the “Lenders”), and
Wachovia Bank, National Association, as administrative agent (the
“Administrative Agent”).

 

This letter acknowledges our receipt and review of the Third Amendment in the
form posted on the Global Imaging Intralinks workspace. By executing this
letter, we hereby authorize the Administrative Agent to execute and deliver the
Third Amendment on our behalf.

 

Each financial institution executing this Authorization agrees or reaffirms that
it shall be a party to the Credit Agreement and the other Loan Documents to
which Lenders are parties and shall have the rights and obligations of a Lender
under each such agreement.

 

  [Insert name of applicable financial institution]

By:

   

Name: 

   

Title:

   



--------------------------------------------------------------------------------

ANNEX B

 

OFFICER TITLES



--------------------------------------------------------------------------------

Schedule B Titles

 

Entity

--------------------------------------------------------------------------------

  

Raymond Schilling Titles

--------------------------------------------------------------------------------

AMERICAN PHOTOCOPY EQUIPMENT

COMPANY OF PITTSBURGH, LLC

D/B/A AMCOM OFFICE SYSTEMS

   Manager VP and Assistant Secretary ARIZONA OFFICE TECHNOLOGIES, INC.    VP,
Assistant Secretary and Treasurer AVPRESENTATIONS, INC.    VP, Assistant
Secretary and Treasurer BERNEY OFFICE SOLUTIONS, LLC    Manager VP and Assistant
Secretary BUSINESS EQUIPMENT UNLIMITED    VP, Assistant Secretary and Treasurer
CAMERON OFFICE PRODUCTS, LLC    Manager Vice President and Assistant Secretary
CAPITOL OFFICE SOLUTIONS, LLC    Manager VP, Assistant Secretary and Treasurer
CARR BUSINESS SYSTEMS, INC.    VP, Assistant Secretary and Treasurer CENTRE
BUSINESS PRODUCTS, INC.    VP, Assistant Secretary and Treasurer COMMERCIAL
EQUIPMENT COMPANY    VP, Assistant Secretary and Treasurer CONNECTICUT BUSINESS
SYSTEMS, LLC    Manager VP, Assistant Secretary and Treasurer CONWAY OFFICE
PRODUCTS, LLC    Manager VP, Asst. Treasurer and Asst. Secretary COPY SERVICE
AND SUPPLY, INC.    VP and Asst. Secretary DANIEL COMMUNICATIONS, INC.    VP,
Asst. Secretary and Treasurer DISTINCTIVE BUSINESS PRODUCTS, INC.    VP, Asst.
Secretary and Treasurer DUPLICATING SPECIALTIES, INC. D/B/A COPYTRONIX    VP,
CFO, Asst. Secretary and Treasurer EASTERN COPY PRODUCTS, LLC    Manager, VP and
Asst. Secretary ELECTRONIC SYSTEMS, INC.    VP and Asst. Secretary ELECTRONIC
SYSTEMS OF RICHMOND, INC.    VP and Asst. Secretary



--------------------------------------------------------------------------------

Entity

--------------------------------------------------------------------------------

  

Raymond Schilling Titles

--------------------------------------------------------------------------------

GLOBAL IMAGING FINANCE COMPANY, LLC    Manager VP, CFO, Assistant Secretary and
Treasurer GLOBAL IMAGING OPERATIONS, LLC    Manager, VP, Assistant Secretary and
Treasurer LEWAN & ASSOCIATES, INC.    VP, Assistant Secretary and Treasurer
LOUIS E. MARINO, SR. INCORPORATED    VP and Assistant Secretary MODERN BUSINESS
MACHINES, LLC    Manager VP, Assistant Secretary and Treasurer N&L ENTERPRISES,
LLC    Manager VP, Assistant Secretary and Treasurer NORTHEAST COPIER SYSTEMS,
LLC    Manager VP, Assistant Secretary and Treasurer STEWART BUSINESS SYSTEMS,
LLC    Manager VP, Assistant Secretary and Treasurer PACIFIC OFFICE SOLUTIONS,
INC. D/B/A ADVANCE BUSINESS SYSTEMS    VP, Assistant Secretary and Treasurer
PROVIEW, INC.    VP, Assistant Secretary and Treasurer QUALITY BUSINESS SYSTEMS,
INC.    VP, CFO, Assistant Secretary and Treasurer SOUTHERN BUSINESS
COMMUNICATIONS, INC.    VP, Assistant Secretary and Treasurer IMAGINE TECHNOLOGY
GROUP, INC.    VP, Assistant Secretary and Treasurer MWB COPY PRODUCTS, INC.   
VP, Assistant Secretary and Treasurer E.P.T. SYSTEMS, INC.    VP, Assistant
Secretary and Treasurer LUCAS BUSINESS SYSTEMS, INC.    VP, Assistant Secretary
and Treasurer THE COPIER BROTHERS, INC.    VP, Assistant Secretary and Treasurer
PINNELL, INC.    VP, Assistant Secretary and Treasurer DIGITEC BUSINESS SYSTEMS,
INC.    VP, Assistant Secretary and Treasurer



--------------------------------------------------------------------------------

Entity

--------------------------------------------------------------------------------

  

Raymond Schilling Titles

--------------------------------------------------------------------------------

DENITECH CORPORATION    VP, Assistant Secretary and Treasurer DENITECH FT.
WORTH, INC.    VP, Assistant Secretary and Treasurer TEJAS BUSINESS SYSTEMS,
INC.    VP, Assistant Secretary and Treasurer TEJAS PARTNERS LLC    Manager, VP,
Assistant Secretary and Treasurer TEJAS SYSTEMS HOLDINGS LLC    Manager, VP,
Assistant Secretary and Treasurer DENITECH FT. WORTH PARTNERS LLC    Manager,
VP, Assistant Secretary and Treasurer DENITECH FT. WORTH HOLDINGS LLC   
Manager, VP, Assistant Secretary and Treasurer DENITECH PARTNERS LLC    Manager,
VP, Assistant Secretary and Treasurer DENITECH HOLDINGS LLC    Manager, VP,
Assistant Secretary and Treasurer DALLAS DENITECH LIMITED    VP, Assistant
Secretary and Treasurer DFW DENITECH LIMITED    VP, Assistant Secretary and
Treasurer TBS DENITECH LIMITED    VP, Assistant Secretary and Treasurer ADVANCED
DOCUMENT SOLUTIONS, LLC    VP, Assistant Secretary and Treasurer IMAGE
MANUFACTURING, INC.    VP, Assistant Secretary and Treasurer